Citation Nr: 1729795	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1998 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although not explicitly addressed in this rating decision, the claim for a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In March 2011, the Veteran appeared for a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.  The Veterans Law Judge that conducted the Veteran's March 2011 hearing has since retired.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.707.  Therefore, the Veteran was offered a new hearing in a letter dated in February 2013.  He was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran did not respond to the letter, and the Board proceeded with appellate consideration.

In May 2013 and June 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication. 


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation. 

CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  A letter dated in May 2010 indicates the duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  There is no evidence of any additional existing pertinent records.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in May 2013 and June 2016 for additional development to include obtaining outstanding treatment records.  All requested actions were accomplished, and there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

II.  Rules and Regulations

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

III.  Analysis

In this case, the Veteran is service connected for an anxiety disorder, rated 30 percent disabling; a lumbosacral strain, rated 20 percent disabling; and asthma, rated 10 percent disabling.  The combined rating for these disabilities is 50 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the schedular criteria of § 4.16(a) for a TDIU.  However, consideration of TDIU pursuant to 38 C.F.R. § 4.16 (b) must be considered. 

The question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, work which is more than marginal, that permits the individual to earn a living wage consistent with education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356   (1991).  For an appellant to prevail on a claim for a total compensation rating based on individual unemployability, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran asserts that he is unable to work because of the severity of his service-connected back and psychiatric disabilities.   However, having reviewed the record, the Board finds that based on the evidence of record, the Board finds that TDIU is not warranted as the Veteran is currently working and therefore not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

In an October 2006 VA examination report, the Veteran indicated he worked as an assistant pastor, ordained two weeks prior.  He reported he has not taken any sick days since his left the military.  

A November 2006 VA mental health examiner indicated that the Veteran was competent to manage his finances and he is employable. 

In a July 2010 VA progress note, the Veteran reported he is unable to work due to back problems. 

In a September 2010 VA psychiatric examination, the Veteran reported he worked as a court room clerk in a state jail.  The examiner noted the Veteran's insomnia symptoms lead to reduced reliability and productivity as they carry over into his work day.  
In a January 2011 VA progress note, the Veteran reported he has worked in corrections, a call center, mental health, and now he is a full time student studying information technology. 

During a March 2011 Board hearing, the Veteran testified that he has numbness and extreme back in his back with radiation into his legs which make it difficult to walk.  He reported that at one time he was at work and he collapsed when he tried to stand.  He was not allowed to return to work until he was cleared from a doctor, and that took three months.  He was offered a desk job, with a dock in pay, and ultimately moved to another job which he lost due to his disability.  He stated he was currently a full time student.   

An April 2011 letter from C. D. stated that the Veteran's back injury has impeded his ability to function professionally and socially.  His physical limitations have influenced him psychologically as he has not been able to fully function as an employee. 

In a December 2011 statement, the Veteran asserted that his disabilities have cased extreme stress and it has been difficult finding and maintaining a good job.  The stress has affected him both emotionally and mentally.  

In a May 2012 statement from the Veteran's friend, C. F., she states that the Veteran's problems with back and leg pain have affected his ability to maintain employment and at times resulted in him being fired from jobs.  She reported that at one time he was out of work for three months due to a flare-up of his disability.

The Veteran underwent a VA spine examination in March 2014.  After a physical examination, the examiner noted that the Veteran was working as a Travel Care Professional in the call center at Aegis Communications.  His duties include booking various types of travel and making any necessary modifications.  He reported it is a desk job.  The Veteran stated his low back pain impacts his ability to work at times, explaining that his back pain impacts his ability to sit longer than one hour at a time.

During a March 2014 VA mental health examination, the Veteran reported that he has been at his current job since October 2011.  He stated he was promoted, but lost the promotion.  He stated he was looking for another position, and it is stressful. 

In an October 2014 VA progress note, the Veteran reported he works as a clerk on the medical service at the VA Medical Center. 

In an February 2015 VA spine examination report, the examiner indicated the Veteran's spine condition impacts his ability to work as it limits lifting to 50 pounds, walking to two blocks in a day, and standing and sitting to 10 minutes.  The examiner noted the Veteran can sit/stand throughout an 8 hours day with changes of position. 

A June 2016 VA progress note also indicates the Veteran works at VA. 

While the foregoing evidence shows that the Veteran has some level of occupational impairment in his ability to perform physical labor, he currently maintains substantially gainful employment.  In light of the above, the Board  concludes that the criteria for invoking the procedures of 38 C.F.R.  4.16 (b), for consideration of the assignment of a TDIU are not met.  Thus, referral of the TDIU claim for extra-schedular consideration is not warranted.  Accordingly, the claim for a TDIU is denied. 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


